Citation Nr: 1505032	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-23 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than October 24, 2012, for the award of service connection for major depressive disorder.  

2.  Entitlement to a rating in excess of 10 percent for right inguinal hernia with a tender scar.   

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	American Legion 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1971 to December 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which in pertinent part, denied the Veteran's claim of service connection for posttraumatic stress disorder (PTSD) and also denied his claim for an increased rating for a right inguinal hernia repair.

The Veteran testified before the undersigned at a February 2011 RO (videoconference) hearing.  A transcript has been associated with the claims file.

In its June 2011 decision, the Board expanded the PTSD claim to include major depressive disorder and remanded for further development.  The Board also remanded the issue of an increased rating for a right inguinal hernia repair in order to obtain an addendum medical opinion.  

In a January 2013 rating decision, the RO granted service connection for major depressive disorder with an assigned disability rating of 50 percent, effective October 24, 2012.  Service connection for PTSD remained denied.  

In a January 2013 statement the Veteran expressed his disagreement with the effective date for awarded compensation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2013, the RO received a statement (VA Form 21-4138) from the Veteran in which he disagreed with the assignment of October 24, 2012, as the effective date for service connection for major depressive disorder.  A statement of the case (SOC) has not yet been issued; and the Board is required to remand this issue.  Manlincon v. West, 12 Vet. App. 238 (1999); see also Pond v. West, 12 Vet. App. 341 (1999).

In April 2012, it was determined that the Veteran's claims file was lost and that efforts were being made to reconstruct it.  Although the RO attempted to reconstruct the post-service medical evidence, the rebuilt claims folder is missing a copy of a relevant February 2009 VA examination report.  This record would likely be included in electronic medical records.

In letters dated March 3, 2011, and January 24, 2012, Ron Fewell, M.D. indicated that he had provided treatment related to the Veteran's 1994 hernia repair.  A June 2014 letter from Arkansas Urology also indicates the Veteran had another hernia repair surgery with Dr. Shaw on July 31, 2012.  Such treatment records have not bene associated with the claims file.  VA has a duty to obtain these records.  Massey v. Brown, 7 Vet App 204 (1994); 38 C.F.R. § 3.159(c) (2013).

The record also indicates that the Veteran has been awarded disability benefits from the Social Security Administration (SSA).  See SSA Award Letter, dated March 17, 2013.  SSA records are not part of the claims file, but VA has a duty to obtain these records.  Clarkson v. Brown, 4 Vet. App. 565 (1993).

The missing records are potentially relevant to all of the issues remaining on appeal

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a SOC as to the issue of entitlement to an effective date earlier than October 24, 2012, for the award of service connection for major depressive disorder.  This issue should not be certified to the Board unless a timely substantive appeal is submitted.

2.  Associate with the rebuilt claims file the February 2009 VA examination report, along with any ongoing VA treatment.  The AOJ should determine whether the report is available in the Veteran's electronic medical records (i.e. CAPRI).

3.  Ask the Veteran to authorize VA to obtain records of his treatment related to a right inguinal hernia repair from Dr. Fewell and Arkansas Urology (to include records pertaining to a July 2012 hernia repair surgery).  Tell the Veteran that he may submit the records himself.

4.  Request all documents pertaining to any award of benefits to the Veteran from the Social Security Administration (SSA), and specifically request copies of the medical records, upon which the SSA based its decision.  Efforts to obtain the VA and SSA records must continue until they are received, unless it is reasonably certain that they do not exist or that further efforts would be futile.

5.  If any requested records cannot be obtained, inform the Veteran; tell him what efforts were made to obtain the records and what actions will be taken with regard to his claim.

5.  If any issue for which there is a perfected appeal is not granted in full, issue a supplemental SOC.  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

